 Case 1:09-cr-00341-VM Document 452 Filed 12/17/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                12/17/2020
UNITED STATES OF AMERICA,        :
                                 :
                                 :                 09 CR 341(VM)
          -against-              :              DECISION AND ORDER
                                 :
JOSE PEÑA,                       :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     On October 29, 2013, defendant Jose Peña (“Peña”) was

convicted after trial of one count of conspiracy to commit

murder-for-hire, in violation of 18 U.S.C. § 1958 (“Count

Four”); two counts of murder-for-hire, in violation of 18

U.S.C. § 1958 (“Counts Five and Six”); and two counts of use

of a firearm to commit murder during a crime of violence

(specifically, the conspiracy charged in Count Four), in

violation of 18 U.S.C. § 924(j) (“Counts Seven and Eight”).

(See Dkt. No. 315; Minute Entry dated 10/29/2013.)

     Peña moved to vacate his convictions on Counts Seven and

Eight pursuant to United States v. Davis, 139 S. Ct. 2319

(2019), pending the Second Circuit’s grant of leave to file

a motion under 28 U.S.C. § 2255. (See Dkt. Nos. 417, 430.) On

June 22, 2020, the Second Circuit granted Peña the requested

leave and transferred the proceeding back to this Court to

determine,   upon   further   review,   the   validity    of     Peña’s

Section 924(j) convictions. (See Dkt. No. 433.)


                                  1
    Case 1:09-cr-00341-VM Document 452 Filed 12/17/20 Page 2 of 7




        On July 6, 2020, this Court found that Peña’s convictions

on Counts Seven and Eight were invalid under Davis. (See “July

6    Order,”    Dkt.    No.   438.)      Counts     Seven    and    Eight    were

predicated on the conspiracy charged in Count Four, which

qualified as a predicate “crime of violence” under only the

residual clause of 18 U.S.C. § 924. But that clause was held

to be unconstitutionally vague in Davis. Accordingly, that

same day the Court issued an amended judgment vacating Counts

Seven and Eight. (See Dkt. No. 439.) However, because vacatur

of those counts did not affect Peña’s sentences of mandatory

life imprisonment on each of Counts Four, Five, and Six, the

Court declined to hold a full resentencing.

        Now    before     the      Court       is    Peña’s        motion        for

reconsideration of the July 6 Order. (See “Motion,” Dkt. No.

442.) The Court also received an opposition letter from the

Government (Dkt. No. 446) and a reply letter in further

support of the Motion from Peña (Dkt. No. 448). For the

reasons set forth below, the Motion is DENIED. The Court also

denies Peña’s alternative request to hold the matter in

abeyance pending further briefing for the same reasons.

        Reconsideration       is   “an       extraordinary    remedy        to    be

employed sparingly.” In re Health Mgmt. Sys., Inc. Sec.

Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000). As the

Second Circuit has explained, the standard for granting a


                                         2
 Case 1:09-cr-00341-VM Document 452 Filed 12/17/20 Page 3 of 7




motion to reconsider “is strict, and reconsideration will

generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked --

matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The major

grounds justifying reconsideration are ‘an intervening change

of controlling law, the availability of new evidence, or the

need to correct a clear error or prevent manifest injustice.’”

Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d

1245, 1255 (2d Cir. 1992) (citation omitted); accord Kolel

Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr.,

729 F.3d 99, 104 (2d Cir. 2013). “[A] motion to reconsider

should not be granted where the moving party seeks solely to

relitigate an issue already decided.” Shrader, 70 F.3d at

257.

       Here, Peña primarily argues that the Court erred when it

declined to hold a de novo resentencing, which he insists is

the required remedy for a conviction error. In opposition,

the Government argues that plenary resentencing is not always

required in this context and was not required here because

the sentences on Counts Four, Five, and Six were not affected

by the now-vacated Counts Seven and Eight.




                                  3
 Case 1:09-cr-00341-VM Document 452 Filed 12/17/20 Page 4 of 7




     The     Court   finds   that   reconsideration       of   its   prior

determination -- that full resentencing is not required -- is

unwarranted because Peña has not set forth “an intervening

change of controlling law,” Virgin Atl. Airways, 956 F.2d at

1255,   or   “controlling     decisions    .   .    .   that   the   court

overlooked,” Shrader, 70 F.3d at 257. Nonetheless, the Court

will briefly address Peña’s arguments.

     Peña correctly points out that the Court is authorized

to hold a full resentencing when a conviction is vacated. But

contrary     to   Peña’s   assertions,    it   is   not   categorically

required to do so. See United States v. Gordils, 117 F.3d 99,

103 (2d Cir. 1997) (holding that “the language of § 2255

provides sufficient statutory authority for a district court

to exercise its jurisdiction to resentence defendants ‘as may

appear appropriate’”). The default rule requiring de novo

resentencing established in United States v. Rigas, 583 F.3d

108 (2d Cir. 2009), was expressly limited to instances in

which a conviction was overturned on direct appeal. That rule

does not apply in the Section 2255 context. See Ayyad v.

United States, No. 16 Civ. 4346, 2020 WL 5018163, at *2

(S.D.N.Y. Aug. 24, 2020) (“A default rule requiring that the

district court hold a de novo resentencing each and every

time a defendant successfully challenges at least one count

of a multi-count conviction would be in tension with the


                                    4
 Case 1:09-cr-00341-VM Document 452 Filed 12/17/20 Page 5 of 7




narrow scope of Section 2255.”). Moreover, even if the rule

applied in this context, the Second Circuit has recognized an

exception to the default rule when, as here, “the defendant

has already received, as his or her sentence on an upheld

count   of   conviction,   a   mandatory   minimum   sentence,”   and

resentencing would be “strictly ministerial.” United States

v. Powers, 842 F.3d 177, 180 (2d Cir. 2016).

     Peña further contends that because the issue of whether

“death resulted” from Counts Four, Five, and Six was omitted

from the jury instructions, the jury did not make the factual

findings necessary to trigger the mandatory minimums. Thus,

he argues, none of these counts actually carried the mandatory

life sentences the Court imposed. The Government contends,

however, that the jury’s findings and the overwhelming trial

evidence together render harmless the failure to instruct the

jury regarding this aggravating factor. In response, Peña

argues that the Motion does not claim error -- harmless or

otherwise -- and instead urges only that, during a de novo

resentencing, the Court would be compelled to sentence Peña

on his Section 1958 offenses to ten-year maximums without

regard to any aggravating factors, rather than the three life

sentences the Court imposed.

     The Court is not persuaded. First, the Court previously

considered and rejected essentially the same argument, and


                                  5
 Case 1:09-cr-00341-VM Document 452 Filed 12/17/20 Page 6 of 7




Peña offers no basis to reconsider its prior determination

now. Peña’s initial Section 2255 petition argued ineffective

assistance of counsel in part based on trial counsel’s failure

to challenge the omission of a jury instruction on the “death

resulted” aggravating factor. But the Court rejected that

argument, finding that in convicting Peña on Counts Seven and

Eight,   the   jury   necessarily     found    that   Peña       was   a

“‘substantial factor in causing the victim's death’ and also

that the victim was in fact murdered,” i.e., that death

resulted. (See Dkt. 371 at 23-24.) Indeed, the jury could not

have convicted Peña on Counts Seven and Eight without finding

that death resulted from the alleged conduct. Peña does not

present any data, newly available evidence, or overlooked and

controlling law that “might reasonably be expected to alter

the conclusion reached by the court.” Shrader, 70 F.3d at

257; Virgin Atl. Airways, 956 F.2d at 1255.

     Nor does the invalidation of Counts Seven and Eight --

based on the unconstitutionally vague residual clause of

Section 924 -- alter the Court’s previous finding that upon

conviction of Counts Seven and Eight, the jury necessarily

found that death had resulted, triggering the mandatory life

sentence minimums despite the omitted instruction. See, e.g.,

United States v. Ventura, 742 F. App’x 575, 580 (2d Cir.

2018).


                                  6
 Case 1:09-cr-00341-VM Document 452 Filed 12/17/20 Page 7 of 7




     For the foregoing reasons, it is hereby ORDERED that

defendant Jose Peña’s motion for reconsideration is DENIED.


SO ORDERED.

Dated: New York, New York
       17 December 2020


                                        _______________________
                                              Victor Marrero
                                                 U.S.D.J.




                                  7
